         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 1 of 22



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 17-CR-089 (EGS)
               v.                            :
                                             :
CLARK CALLOWAY, JR.,                         :       Sentencing Date: January 17, 2020
                                             :
                      Defendant.             :


    GOVERNMENT’S THIRD SUPPLEMENTAL SENTENCING MEMORANDUM


       On October 10, 2019, the Court ordered the government to provide a list “Of Any And All

Statements It Plans to Introduce By Way Of Proffer Or Otherwise To Support Its Request for

Enhancement” in order that the defendant could affirm or not whether there is a factual dispute for

each relevant defendant statement. The government provides the following statements, with

limited additional context, for the defendant’s review so that the defendant may determine whether

it agrees each statement is accurate or disputed. The government also provides the Government

Sentencing Memorandum page citation for each statement, and whether the statement appeared

previously in the sworn Complaint.

       1.      The defendant posted on his publicly available social-media accounts the

following:

               a.     On December 31, 2014, the defendant posted on Facebook: “I know how

               to make explosives.     The Marines taught me this.” Government Sentencing

               Memorandum (“Mem.”) at 6, 26; Complaint ¶ 7.

               b.     In a July 2014 Facebook post the defendant stated that “I support the brother

               Abu al-baghdadi. I support the ISIS caliphate.” The defendant also stated in a

               public post to the same account that ISIS is “already in America (sic) and will stop
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 2 of 22



    at nothing to exact revenge.” Additionally, the defendant stated on May 4, 2015, in

    reference to the suspects in the Garland, Texas shooting at the “Muhammad Art

    Exhibit & Contest” event on May 3, 2015, that the suspects were “martyrs.” The

    defendant also wrote on March 5, 2014 that he has been to federal prison and “met

    Al Qa’ida members.” Mem. at 5; Complaint ¶ 15.

    c.     On July 16, 2016, the defendant posted “Warriors, don’t rely upon

    European-invented firearms, because firearms, are nothing but machines, that

    eventually malfunction, and bullets, do run out. My weapons of choice, are the

    knife, swords, or machetes. The Hutu Rwandan militias, massacred, over 500,000

    people, in less than 3 months, in 1994, using machetes alone (of course most of

    their victims were unarmed women and children who were also Afrikan). When

    your bullets run out, your going to have to fight these racist, in hand to hand. Think

    about that.” Mem. at 5, 8; Complaint ¶ 16.

    d.     On October 29, 2016, the defendant posted his desire to conduct a violent

    revolution against whites and conducting a race war by stating, “Let’s put bullets

    in them.” Mem. at 5, 6; Complaint ¶¶ 17.

    e.     On November 5, 2016, the defendant posted the following message: “the

    time to kill is now just don’t kill yourselves.” Mem. at 5; Complaint ¶ 18.

    f.     On November 12, 2016, the defendant posted the following message: “two

    pigs were just shot in Boise, Idaho,” referencing a shooting of law enforcement

    officers. Furthermore, the defendant stated, “choose the bullet over the ballot!”

    Mem. at 5, 6; Complaint ¶ 19.




                                      2
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 3 of 22



       2.      CHS 1 made on-line contact in September 2016 regarding the defendant’s support

of ISIS. He made the following statements to CHS1, on-line:

               a.     On or about September 20, 2016, CHS1 and the defendant texted on

               Facebook. In that conversation, CHS1 and the defendant discussed a terrorist attack

               that took place in September 2016 in New Jersey and New York. The defendant

               stated to CHS1 after the attacks, “Good. MaashALLAH! This entire place is

               insane! May ALLAH destroy it, as it destroyed Sodom, and Gomorrah!” The

               defendant then stated, “. . . most people are weak. They are cowards, and followers.

               Claiming innocence, yet no one is innocent. No one is exempt from punishment.”

               Mem. at 5 (Note 4); Complaint ¶ 23.

               b.     On or about September 25, 2016, CHS1 and the defendant texted on

               Facebook. CHS1 presented the defendant with two ways to make Islam dominant

               over all other religions. CHS1 told the defendant that Islam has the options of

               Dawah [sharing the word of Allah] and Jihad [holy war] for those who try to stop

               the Dawah. In response, the defendant stated, “Jihad it is. I hate al kaffiroon

               [disbelievers] anyway.” 1   In addition, the defendant stated he wanted a wife

               (“Zawja”) and was looking for a foreign woman, preferably Yemeni. In discussing

               wives, the defendant stated, “I don’t have enough falous, or money to travel

               overseas” and “. . . To hell with Amerikka, but this is where I live ahki [brother].

               I’m trapped. This is a prison, if you are Black and Muslim. I pray for the death of

               Amerikkka.” Mem. at 5 (Note 4); Complaint ¶ 24.




1
  For translations the government uses brackets and the Affidavit to the Complaint’s definition of
the term or terms.


                                                3
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 4 of 22



    c.     On or about September 30, 2016, CHS1 and the defendant texted on

    Facebook. CHS1 stated to the defendant, “And I am very serious Akhi, you don’t

    know me, I am man of man, soldier of Allah.” After CHS1 confirmed to the

    defendant that CHS1 was a soldier of Allah, CHS1 asked the defendant about the

    ISIS “friends” they both have in common on Facebook. The defendant confirmed

    to CHS1 that he, the defendant, is Facebook “friends” with ISIS members and that

    “[a]s far as the friends, that you have noticed, that we share, I don’t know any of

    them personally, I only met them, as I met you. On here!” Complaint ¶ 25.

    d.     On September 30, 2016, CHS1 and the defendant texted on Facebook. The

    defendant told CHS1, “One thing you should know about me brother, is that I am

    Masnoon (crazy) at times. I left some of my sanity in the United States Marine

    Corps. I am a Marine veteran. It was a part of the training, and experience. I’m also

    an ex-convict. As I said, I am not idiot.” The defendant asked CHS1 if CHS1 ever

    heard of the “Fort Dix 6,” referencing a conspiracy to commit murder case, and then

    the defendant stated, “The Palestinian brother, that was accused of masterminding

    that operation, was my friend. I met him in federal prison in 2008-9! I spent, about

    a week, in Solidarity confinement with the brother. He will die incarcerated. He

    reminded me, to always offer Salat [the ritual of prayer in Islam], no matter what.

    We met for a reason. Just as we have met.” Defendant then declared, “We are all

    Mujahideen [a person engaged in jihad].” Complaint ¶ 26.

    e.     During the September 30, 2016, Facebook conversation, the defendant told

    CHS1 that the FBI sent agents to his job, and the FBI and other police departments




                                      4
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 5 of 22



              were watching him. DEFENDANT then said, “InshaALLAH, my time will come.

              These are the last days.” Complaint ¶ 27.

              f.      Also during the September 30, 2016, Facebook conversation, CHS1 told the

              defendant that CHS1 is sick and tired of America and cannot wait to go to Yemen.

              The defendant responded, “InshaALLAH. Maybe I will go with you.” In a follow-

              up to the defendant’s indication of his willingness to travel, CHS1 informed

              Defendant that CHS1 would rather die in Yemen with the mujahedeen than live

              with cowards here in America. The defendant responded, “May ALLAH destroy

              this wicked society.” Furthermore, the defendant stated, “This government must

              be overthrown. Wallahi [I swear by God]. I’m going to kill some of these crackers

              before the death angel approaches. I have a vendetta against them . . . InshaALLAH

              [God willing(hopefully)]. The battlefield will be here shortly. InshaALLAH.”

              Mem. at 5, 6. Complaint ¶ 28.

              g.      On January 31, 2017, Defendant shared multiple pro-ISIS Facebook posts

              originally posted on CHS1’s Facebook page. In one post, DEFENDANT shared a

              letter that was written to the leader of ISIS, Abu Bakr al-Baghdadi. In the letter,

              the author argued that ISIS would survive any attack from the west. Complaint ¶

              30.

       3.     On or about October 8, 2016, W2/CHS2 started text conversations with the

defendant (prior to any contact with law enforcement), in which W2/CHS2 sent the defendant a

photograph of W2/CHS2 holding an AK-47. In response, the defendant stated he wanted to buy

the AK-47 firearm. W2/CHS2 refused to sell the gun, and the defendant texted a reply, “I wouldn’t

sell it either. That is a Kuffar killer! Viscous [sic].” W2/CHS2 agreed: “Yeah. You right about




                                               5
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 6 of 22



that too.” The defendant then stated, “Looks like SKS! That is definitely an SKS! I can tell by

the body!” CHS2 corrected the defendant, stating the weapon was an “AK 47.” The defendant

then stated, “I was close. 7.62 mm bullets. That will split someone in half. A chopper!” W2/CHS2

responded, “Hunter point bullets.” The defendant texted back, “Right, or hallow tip! If I had that

I would start a revolutionary war!” W2/CHS2 then texted, “Hallow.” The defendant responded,

“Right. A deal breaker.” W2/CHS2 replied, “You don’t need that.” The defendant responded,

“All I have is a machete.”     W2/CHS2 responded with a smiley-face emoticon and stated

“something is better than nothing.” Mem. at 6, 7; Complaint ¶ 31.

       4.      On December 5, 2016, after CHS2 agreed to work for the FBI, CHS2 contacted the

defendant by text, with a photo of CHS2 holding an M-16 fully automatic machine gun. The

defendant responded to CHS2 and stated he would call CHS2 later. The defendant called CHS2 a

few minutes and told CHS2 that he was interested in purchasing the weapon, but he could not

afford the weapon right now. The defendant ended the conversation by stating if CHS2 had

another buyer, CHS2 could go ahead and sell it to that buyer. Complaint ¶ 34.

       5.      On February 10, 2017, CHS2 contacted the defendant by sending the defendant a

text message with a picture of CHS2 holding two assault rifles and the caption, “Jihad, salam

alaikum. Name your $$$. Hit me up soon.” One of the assault rifles in the photograph was an AK-

47 rifle. The defendant responded to CHS2 by sending a text message that stated, “Wa laikum

salaam. InshaALLAH, keep me in mind ahki.” The defendant sent another text message that asked,

“Do you have the ammunition for the AK-47?” CHS2 and the defendant then spoke by telephone

and the defendant expressed interest in the rifle. The defendant asked CHS2 once again if CHS2

had ammunition for the AK-47. CHS2 offered to sell the AK-47 to the defendant and the defendant

responded that he did not currently have the money to buy it. Complaint ¶ 35.




                                                6
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 7 of 22



       6.      On February 18, 2017, CHS2 contacted the defendant by phone (which was

recorded). During the conversation, CHS2 reported the defendant brought up the topic of “toys.”

CHS2 indicated that CHS2 understood the term “toys” to refer to the firearm and silencer that

CHS2 previously discussed with the defendant. CHS2 stated that the defendant told CHS2 that

the defendant had not forgotten about the “toys.” CHS2 reported the defendant instructed CHS2

to keep the defendant in mind in reference to the sale of the items. Complaint ¶ 36.

       7.      On or about January 26, 2017, CHS3 sent a text message to the defendant. In the

text message, CHS3 referenced its travel to Virginia and that CHS3 expected to deal with rednecks.

In response to CHS3’s text message, the defendant responded, “InshaALLAH[], we will kill these

crackers one day ahki! I beg ALLAH for the death of these devils. Ttyl ahki.” Mem. at 6, 9 (Note

7); Complaint ¶ 39.

       8.      On or about February 18, 2017, CHS3 sent a text message to the defendant asking

how the defendant was doing. In response to CHS3’s text message, the defendant replied, “I’m

good ahki. Trying to stay away from the Kuffar.” Mem. at 8; Complaint ¶ 40.

       9.      On or about March 6, 2017, CHS3 sent a text message to the defendant stating

“kuffar don’t have any morals they cheat each other all day so you know what they think of us”.

In response to CHS3’s text message, the defendant responded, “Naam [correct]. I hate these

Kuffar. Not only are they nasty, they are filthy and stupid. InshaALLAH, their time is coming.

Cracker Trump just issued another Ban on 7 Muslim countries. InshaALLAH, the end is near!”

Mem. at 5-6 (Note 4), 8, 9 (Note 7); Complaint ¶ 41.

       10.     On or about March 8, 2017, CHS3 sent a text message to the defendant to that

CHS3 was stopped at an ICE checkpoint supposedly because CHS3 was Muslim. In response to




                                                7
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 8 of 22



CHS3’s text message, the defendant responded, “As salaam alaikum ahki! InshALLAH, we remain

vigilant. InshALLAH, we will talk.” Mem. at 8, 9 (Note 7); Complaint ¶ 42.

       11.     On or about March 10, 2017, CHS3 informed the defendant that CHS3 was

bringing CHS3’s brother two M-16 rifle magazines because CHS3’s brother was interested in

purchasing a weapon. In response to CHS3’s comment, the defendant stated he used to shoot the

M-16 rifle when he was in the United States Marine Corps. CHS3 informed the defendant that

guns are everywhere in the state in which CHS3 is from, that is not the District of Columbia. Mem.

at 9 (Note 7); Complaint ¶ 43.

       12.     On or about March 31, 2017, CHS3 and the defendant met and had a conversation.

CHS3 complained to the defendant about killing skinheads. The defendant responded to CHS3 by

stating how skinheads were “Satan.” Referring to firearms, CHS3 told the defendant, “That is why

I like to keep my things with me.” The defendant told CHS3 that he had been meaning to talk to

CHS3 about that. Continuing the conversation, CHS3 informed the defendant that CHS3 was from

the South and already had weapons. Additionally, CHS3 told the defendant that CHS3 could get

additional weapons for $200.00. The defendant told CHS3, “Yeah, I want one of those.” While

CHS3 and the defendant watched television in CHS3’s apartment, a television documentary about

ISIS came on the air. As CHS3 and the defendant watched the documentary, a man in the film

demonstrated how to operate an AK-47 rifle. The defendant expressed interest in obtaining an AK-

47 and told CHS3 that he wanted an AK-47. Mem. at 9 (Note 7), 10; Complaint ¶ 44.

       13.     During the same March 31, 2017 conversation, CHS3 stated to the defendant CHS3

could get any weapon except a Belgian made pistol. CHS3 went on to tell the defendant that guns

from where he is from, which is not the District of Columbia, are cheap except for the AK-47

because the “kuffar want them.” CHS3 told the defendant that the defendant had to be on the




                                                8
         Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 9 of 22



offensive because there is no need to be on the defensive because they (non-Muslims) have the

upper hand. Referring to an AK-47, the defendant again stated he wanted one of “those.” The

defendant informed CHS, “I will pay you $100.00 next week.” CHS3 told the defendant that

CHS3 could get the defendant an AK-47 for $200, but it would not be new or fully automatic.

Additionally, CHS3 informed the defendant that CHS3 only could get one “clip” for the AK-47.

The defendant responded, “one clip is better than no clips.” CHS3 stated to the defendant for

$250.00, CHS3 could get a fully-automatic AK-47. The defendant then arranged a payment plan

where the defendant would pay CHS3 to acquire a semi-automatic AK-47 for the defendant. The

defendant told CHS3 he would be pay CHS3 $100.00 on April 7, 2017, and the defendant would

pay the remaining $100.00 on April 14, 2017. Mem. at 9 (Note 7), 10; Complaint ¶ 45.

       14.     On or about March 31, 2017, the defendant and CHS3 continued to watch the ISIS

documentary. A scene in the documentary showed five or six men, on the ground, wearing orange

jumpsuits, and waiting to be beheaded by ISIS fighters. After the beheading, CHS3 yelled, “Allah

Akbar.” The defendant responded “I’m glad you caught that because the Kuffar would not catch

that.” At the end of the documentary, CHS3 told the defendant that CHS3 wanted to travel to fight

for ISIS, but the cost of traveling was too much. The defendant told CHS3 he thought about it too,

but he could not afford the cost of travel. After the documentary, the defendant told CHS3 he was

“tired.” Mem. at 5, 6, 9 (Note 7), 10; Complaint ¶ 46.

       15.     On or about April 1, 2017, CHS3 sent the defendant a text stating CHS3 could sell

the defendant a fully automatic AK-47 for $250.00 instead of the semi-automatic AK-47 for

$200.00. In response to CHS3’s text message, the defendant responded, “O.k. Maashallah! I

should have the $100, after I pay the rent next Friday. Inshallah, I will give you the other $150,

the following Friday.” Mem. at 6, 9 (Note 7), 10; Complaint ¶ 47.




                                                9
        Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 10 of 22



       16.      On or about April 1, 2017, the defendant spoke to CHS3 (in a recorded

conversation) and stated he knew “ISIS brothers” on Facebook. CHS3 informed the defendant

that CHS3 did not want to kill Muslims and that was CHS3’s core problem with ISIS. In reference

to traveling to join ISIS, CHS3 asked the defendant if he ever thought about traveling. The

defendant agreed there was not a need to travel overseas to fight for ISIS and further stated there

was, “[n]o need to travel because the kuffar is here.” Mem. at 5, 6, 9 (Note 7), 10; Complaint ¶

48.

       17.     On or about April 7, 2017, the defendant met with CHS3 and told CHS3 (in a

recorded conversation) that he was going to give CHS3 $60.00 as an initial payment for the AK-

47. CHS3 agreed and told the defendant that CHS3 was going to try and get the defendant extra

clips and little bit of ammo. The defendant told CHS3 that way he (the defendant) can use the AK-

47.   The defendant stated he did not want to use the AK-47 on “unworthy kuffar” and wanted to

use the AK-47 on “crackers.” CHS3 took the defendant to an ATM and the defendant withdrew

money. The defendant paid CHS3 $60 and confirmed with CHS3 that the defendant still owed

$190.00. After the defendant paid CHS3 the $60.00, the defendant said that CHS3 was doing him

(the defendant) a favor. Mem. at 6, 9 (Note 7), 11; Complaint ¶ 50.

       18.     On April 14, 2017, CHS3 and the defendant met (in a recorded conversation) and

CHS3 showed the defendant a picture of the AK-47 that CHS3 had agreed to sell the defendant.

The defendant informed CHS3 the AK-47 CHS3 showed him was a Chinese variant and the

weapon was “made for abuse.” CHS3 asked the defendant what would be the best way to do

something since the defendant was in the military and knows the “kuffar tactics.” In response to

CHS3’s question, the defendant told CHS3 he would do coordinated assaults like the Vietcong

did. The defendant later told CHS3, “That’s what you do… simultaneously have everybody in like




                                                10
        Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 11 of 22



four man units all over the country attack police stations.” CHS3 and the defendant discussed

further the defendant’s military experience and the defendant informed CHS3 that he could

probably make explosives if he had the equipment. The defendant returned to the conversation

about the Vietcong and told CHS3, “But yeah, just an all-out assault on police stations, any police

cruisers, everybody just like … an offensive….like the Tet Offensive, they went full force even if

they died. Just bam, bam, bam; Ambush and everything. Ain’t no talking with them, just gotta go.”

Mem. at 6, 9 (Note 7), 11; Complaint ¶ 51.

       19.     Previously, on or about November 8, 2016, the defendant posted on Facebook:

“Some of the greatest opponents of the Colonial Amerikkkan force’s, were the Vietcong. A

people’s guerilla army, that also defeated the French savages. The modern day equivalent of this

army is ISIS. They fight to the death. A lot of people post and talk tough, but I am a veteran. I

have been trained to do it. I also have a short temper, so attempting to belittle me, or emasculate

me, by attacking my manhood, may get you a quick trip to the grave yard, and depending upon my

mood, I won’t care if you have a penis, or not.”

       20.       On or about April 22, 2017, CHS3 and the defendant met (in a recorded

conversation). The defendant indicated he expected to pay the remaining $190 on April 28, 2017.

CHS3 confirmed with the defendant that once CHS3 receives full payment, CHS3 would make

arrangements to transport the firearm from another state, and that the defendant could expect

delivery of the AK-47 on or about May 4, 2017. Mem. at 6, 9 (Note 7), 12; Complaint ¶ 52.

       21.     On or about April 28, 2017, CHS3 and the defendant communicated with each other

using text message, and the defendant indicated to CHS3 that he (the defendant) had the remaining

money for the AK-47. Later in the day, CHS3 met with the defendant in the District of Columbia

(in a recorded conversation), and the defendant provided CHS3 the remaining balance of $190 for




                                                   11
        Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 12 of 22



the firearm. The defendant confirmed with CHS3 that CHS3 could bring the AK-47 the following

week. The defendant informed CHS3 the reason he (the defendant) is getting the AK-47 is because

the defendant has to be ready to do something here. CHS3 asked the defendant what he planned to

do. The following conversation then took place:

       Defendant (D): That’s why I am getting the joint out. They come down we gonna
       have to do something here. Like we talk about.
       CHS3: What are you thinking about.
       D: We gotta go to the police huh?
       CHS3: That’s right.
       D: I don’t want no brothers man but if they don’t get out of the fucking way…
       CHS3: (…) Kufar.
       D: They most likely Kufar but you have some Muslims who are police. Particularly
       in DC. You got Muslims with (…) Arabic names. Not too many but they are there.
       Most of them are First District, I’m telling you.
       CHS3: Where is First District at.
       D: First District is not too far where I work from right now. Pennsylvania Avenue.
       Where the whities at Capitol Hill (…) one of the worst neighborhoods in the city
       right there, Potomac Gardens. Project. I pass it every day. First District. They
       have a lot of Muslims.
       CHS3: You gotta have a game plan.
       D: I know.

       Mem. at 6, 9 (Note 7), 12; Complaint ¶ 53.

       22.    Additionally, the government relies on the following Facebook posts, as included

in Complaint ¶ 54:

              a.     On or about March 31, 2017, the defendant made the following post:

                     “MaashaALLAH. I just had a good visit with my Muslim neighbor. This is

                     trouble for the nonbelievers. ALLAHu akbar. This is the nonporkeating

                     section.” Mem. at 10.

              b.     On or about March 31, 2017, the defendant made the following post: “If you

                     are not following ALLAH! You are following the devil.” Mem. at 10.




                                              12
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 13 of 22



     c.   On or about April 1, 2017, the defendant made the following post: “When

          this race war kicks off, we ain’t just slaughtering the Neanderthal. We are

          executing coons too. I call it “coon” hunting with an AK-47!” Mem. at 6,

          10

     d.   On or about April 1, 2017, the defendant made the following post: “I have

          always been popular, and loved, yet I just want to kill with impunity.”

          Mem. at 10.

     e.   On or about April 1, 2017, the defendant made the following post: “Weapon

          of choice: Machete, AK-47, hands, penis.” Mem. at 10.

     f.   On or about April 1, 2017, the defendant made the following post: “I’m

          never bored because at any moment, your last, shall be your first.

          Transitioning soon.” Mem. at 10.

     g.   On or about April 1, 2017, the defendant made the following post: “I’m not

          going to divulge my “state secrets”! Just know that when World War 3

          occurs, along with a race war, I will be ready.” Mem. at 10.

     h.   On or about April 1, 2017, the defendant made the following post: “I’m

          surrounded by weakness and evil. The push back is coming.” Mem. at 10.

     i.   On or about April 1, 2017, the defendant made the following post: “Sharia

          law is coming, worldwide.” Mem. at 10.

     j.   On or about April 1, 2017, the defendant made the following post: “Rage

          against the machine.” Mem. at 10.

     k.   On or about April 1, 2017, the defendant made the following post: “Pray for

          Belgium. Pray for France. Pray for the British, but who prayed for the




                                     13
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 14 of 22



          victims of these white countries enslavement of the Melaninated people of

          the earth? Fuck England. Fuck France. Fuck Belgium.” Mem. at 10.

     l.   On or about April 1, 2017, the defendant made the following post: “White

          devils say that ISIS is placing bombs in laptops. I say, “war is never pretty,

          and you ain’t seen nothing yet”!” Mem. at 10.

     m.   On or about April 1, 2017, the defendant made the following post: “ISIS is

          getting more advanced. Subanallah [glory be to God]” Mem. at 10.

     n.   On or about April 1, 2017, the defendant made the following post: “Yes, we

          are the chosen, children of Israel, yet, because of our constant disobedience,

          and dereliction of the covenant, ALLAH sent the miracle, of the Qur’an, to

          the prophet Muhammad PBUH, sealing any further law. So we follow the

          Qur’an and Sunnah, which is for all that testify of the one. TMH. WE ARE

          ALL THE ABOVE, BUT WE SHALL DIE MUSLIMS.” Mem. at 10.

     o.   On or about April 2, 2017, the defendant made the following post: “Final

          solution: exterminate the walking devils! Like Hitler.” Mem. at 11.

     p.   On or about April 2, 2017, the defendant made the following post: “Greet

          your brother with the greetings of peace(salaam) during wartime, and if he

          reciprocated the peace, then he is your brother, yet, if he does not, then he is

          your enemy, and if he is your enemy, then slaughter him for this is

          wartime.” Mem. at 11.

     q.   On or about April 4, 2017, the defendant made the following post: “Metro

          attack in Russia. Wallahi [I swear by God]. It is coming!” Mem. at 11.




                                      14
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 15 of 22



     r.   On or about April 5, 2017, the defendant “shared” the following post : “The

          west continues their standard response to the murder of Muslims. Finger

          pointing and “tough” words. Yet only the mujahideen [person engaged in

          jihad] will defend the ummah [world community of Muslims] for they are

          not afraid of death because they know they will be judged for their actions

          by Allah subhana wa taala [glory be to him, he the most high]. Bless the

          mujaideen!” Mem. at 11.

     s.   On or about April 6, 2017, the defendant “shared” the following post: An

          article from The Atlantic Magazine titled, “The American Climbing the

          Ranks of ISIS.” Mem. at 11.

     t.   On or about April 6, 2017, the defendant made the following post: “It’s

          coming.” Mem. at 11.

     u.   On or about April 6, 2017, the defendant made the following post: “Talk is

          cheap. When it happens, it happens, and ALLAH IS CERTAINLY REAL.”

          Mem. at 11.

     v.   On or about April 6, 2017, the defendant shared the following post on

          another person’s Facebook account: “May Allah protect the muslims all

          over the world. If any of us should die do to the anti islamic aggression of

          the kuffar then may Allah Grant them us the death of a martyr.” Mem. at

          11.

     w.   On or about April 9, 2017, the defendant made the following post: “When

          you behave as a kaffir, you will receive the same punishment as the kaafir!”

          Mem. at 11.




                                     15
        Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 16 of 22




       23.     The defendant met with CHS3 on April 14, 2017 (in a recorded conversation).

During that conversation, CHS3 showed the defendant a photograph of the AK-47 for which the

defendant had made a down payment, and which CHS3 would deliver after full payment was made.

Following that display, the defendant made the following posts, upon which the government

further relies, included in Complaint ¶ 55:

               a.    On or about April 14, 2017, the defendant made the following post:

                     “Warning: war is imminent! I have prepared all my life for this! Most of you

                     could never even fathom the preparation entailed for this precaution.” Mem.

                     at 12, 17.

               b.    On or about April 14, 2017, the defendant made the following post: “When

                     this war comes, I’m going on a killing/cannibal spree!” Mem. at 12.

               c.    On or about April 14, 2017, the defendant made the following post: “Most

                     of you fear death, as you fear the truth, and both are fatally related for

                     fools!” Mem. at 12.

               d.    On or about April 14, 2017, the defendant made the following post: “You

                     pork eaters aint see nothing yet.” Mem. at 12.

               e.    On or about April 14, 2017, the defendant made the following post: “Most

                     of you are stupid. Just get out of my way on Judgment day.” Mem. at 12.

               f.    On or about April 14, 2017, the defendant made the following post: “150

                     push-ups! 50 pull-ups! Ak in route! Machete on deck! I’m slaughtering

                     anybody that ain’t Muslim in these last days.” Mem. at 8. Mem. at 1, 12,

                     17-18.




                                                 16
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 17 of 22



     g.   On or about April 14, 2017, the defendant made the following post: “I can’t

          wait to see you all faces in this war.” Mem. at 12.

     h.   On or about April 14, 2017, the defendant made the following post: “Only

          children, lunatics, and wombmen, don’t prepare for war, in seclusion.

          Anybody can be seen at the gym, showing off, but what the fuck are you

          dumb fucks doing in preparation for combat in private? Dumb fucks.”

          Mem. at 12.

     i.   On or about April 14, 2017, the defendant made the following post:

          “Attention all military and combat veterans: Prepare for death.” Mem. at 6.

          Mem. at 12.

     j.   On or about April 14, 2017, the defendant shared the following post: A

          picture of two Islamic Fighters with AK-47 rifles in combat that was shared

          from another Facebook user whose public profile picture is that of a military

          aged male in a desert displaying the pointer finger facing upward. This

          gesture is commonly used by ISIS members and supporters to communicate

          a shared belief there is no God but Allah and one true Caliphate.

     k.   On or about April 16, 2017, the defendant shared the following post from

          another person’s Facebook account onto his Facebook account: A picture of

          a man wearing a dark hoodie displaying the pointer finger facing upward

          gesture with a modern city in the background.

     l.   On or about April 20, 2017, the defendant made the following post:

          “Everything is a joke to a clown. Until someone beheads, said clown. Not so

          funny anymore, huh?” Mem. at 12.




                                     17
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 18 of 22



     m.   On or about April 20, 2017, the defendant made the following post: “Soon

          the great killing will commence.” Mem. at 12, 17-18.

     n.   On or about April 20, 2017, the defendant made the following post: “To the

          “Muslim” brother in Fresno, California, that killed 4 crackers, I have a

          question: why didn’t you kill those cracker police officers that arrested

          you?” Mem. at 12.

     o.   On or about April 20, 2017, the defendant made the following post: “I got

          the FBI watching me. O.k. Since 2015. ALLAH sees everything though. I

          only fear ALLAH. I fear no white, decalcified devils.” Mem. at 1, 12.

     p.   On or about April 20, 2017, the defendant made the following post: “Soon,

          the suicide bombers will appear.” Mem. at 1, 12.

     q.   On or about April 20, 2017, the defendant made the following post:

          “MaashaALLAH! ISIS has shot a French policeman to death, in Paris,

          France! This is war!” Mem. at 12.

     r.   On or about April 20, 2017, the defendant made the following post “North

          Korea is getting ready to set it off! La ilaha ill ALLAH wa Muhammadan

          wa Rasululu! [There is absolutely no diety worthy of worship except Allah,

          and Mohamed is the Messenger of Allah]. The Mujahideen [person engaged

          in Jihad]are ready.” Mem. at 12.

     s.   On or about April 30, 2017, the defendant made the following post: “Just as

          in the United States Marine Corps, I command a small unit of warriors. I

          won’t give out a number. Just know that they await my orders to strike at the

          devil, when Babylon least expects it.” Mem. at 1, 13, 26.




                                     18
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 19 of 22



     t.    On or about April 30, 2017, the defendant made the following post: “Never

           underestimate a Marine corps veteran.” Mem. at 1, 13.

     u.    On or about April 30, 2017, the defendant made the following post: “I’m

           ready to slaughter these cave dwellers.” Mem. at 1, 13.

     v.    On or about April 30, 2017, the defendant made the following post: “Their

           are ISIS, Al- Qaeda, sleeper cells, all over Babylon. These pork eaters are

           getting ready to expire!” Mem. at 13.

     w.    On or about April 30, 2017, the defendant made the following post: “Ak-

           47! Remember this post.” Mem. at 1, 13.

     x.    On or about May 1, 2017, the defendant made the following post: “We must

           separate from the white devils of Babylon, and form our own nation under

           Islamic law.” Mem. at 13.

     y.    On or about May 3, 2017, the defendant made the following post: “If I can’t

           find a wife in a sea full of harlots, then I will just marry a rifle. A rifle is

           more reliable, and it only speaks when commanded to do so.” Mem. at 13.

     z.    On or about May 3, 2017, the defendant made the following post: “I have

           never had time for games, and now is no different.” Mem. at 13.

     aa.   On or about May 3, 2017, the defendant made the following post: “Death to

           the European, fake, Jewish, imposters. Mem. at 13.

     bb.   On or about May 3, 2017, the defendant made the following post:

           “Amerikkka must be defeated. We have never been apart of Babylon. So

           burn Babylon. Mem. at 13.




                                        19
Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 20 of 22



     cc.   On or about May 3, 2017, the defendant made the following post: “Death to

           Babylon. Every week these colonists murder an innocent Melaninanated

           brother, or sister. This Babylonian system must fall, with, or without the

           cowardly men in our community that will only pick up a gun when they

           fight other Afrkians, yet, cop a plea when them crackers come. Fuck that.

           Kill these pigs.” Mem. at 13.

     dd.   On or about May 3, 2017, the defendant made the following post: “This

           cracker in Texas. The honky that murdered the young 15 year old brother.

           Killing him point blank. Yeah, I have a $500 bounty for this peckerwoods

           head. Fuck these crackers.” Mem. at 6, 13.

     ee.   On or about May 3, 2017, the defendant made the following post: “Be

           prepared. Gooks in the wire. While the pork eaters sleep. I hunt. sub-

           human prey, for consumption.” Mem. at 13.

     ff.   On or about May 3, 2017, the defendant made the following post: “The

           penalty for the defiance of ALLAH (TMH) is death. A series of 3!” Mem.

           at 13.

     gg.   On or about May 3, 2017, the defendant made the following post: “A

           revolution transpires in the night, so be prepared for death in the day!”

           Mem. at 13.

     hh.   On or about May 3, 2017, the defendant made the following post:

           “Somebody should shoot that cracker cop that killed the young Black boy in

           Texas. These crackers kill a Melanininated man every week. It’s time that

           we start killing them.” Mem. at 6, 13.




                                      20
           Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 21 of 22



                 ii.   On or about May 3, 2017, the defendant made the following post: “Brothers

                       is shooting these cops back. Good. These cops still killing us, so, by all

                       means shoot back.” Mem. at 6, 13.

           24.   A civilian witness, W4, told law enforcement after the defendant was arrested that

it had been communicating with the defendant through the internet and phone in late 2016. W4

stated that the defendant told W4 in October and November 2016 that “war is coming.” The

defendant advised W4 he lived in a dangerous place and wanted a weapon for protection, and that

he stated he was not allowed to possess a firearm because he had a criminal record. W4 stated that

in October 2016, the defendant invited W4 to Washington, D.C. for Thanksgiving and that the

defendant asked W4 to bring him a pistol, which the defendant instructed W4 to place in W4’s

bag. (W4 indicated that it ultimately did not travel to visit the defendant and it did not transport

any firearm to or for the defendant).

           25.   Since being the detained at the D.C. Jail on May 4, 2017, W7 stated that it heard

the defendant say that the defendant believed he was set up by a Muslim friend and the defendant

stated he was “going to get his ass” when the defendant left prison.

           26.   W7 also observed the defendant while they were watching television. W7 indicated

that the defendant, after watching a news story of alleged police brutality, stated that that behavior

was why he wanted to “fuck one of them up.” W7 stated it recalled the defendant making similar

statements about law enforcement officers (that he would like to harm them) on more than 10

occasions. In particular, W7 recalled an incident in May 2018, when local media publicized the

killing of a female Baltimore County police officer during a traffic stop. The defendant stated to

W7 that he approved of the killing because although the officer was woman, she was also a police

officer.




                                                  21
        Case 1:17-cr-00089-EGS Document 51 Filed 10/21/19 Page 22 of 22



       27.     The defendant further stated to W7 that he did not intend to target the First Police

District in Washington, D.C., but that he wanted to attack any police officers he could, so long as

they were white. W7 reported that the defendant stated he could not stand white police officers,

and that he would attack them by ambushing them. The defendant further told W7 that he knew

how to ambush people from his prior military training. W7 also stated that it recalled the defendant

state that he hated white people and that he wanted to kill white men. W7 observed the defendant

yelling at D.C. Jail to white people, “you should be dead,” on multiple occasions. W7 further stated

that the defendant commented to it about ISIS and stated, “ISIS is doing the right thing and “ISIS

is smart.”

                                            Conclusion

       To date, the defendant has not questioned the accuracy of any of the above listed statements

attributed to him except as to the statement in paragraph 21, which has been briefed already with

the Court.



                                                     Respectfully submitted,

                                                     Jessie K. Liu
                                                     United States Attorney

                                              By:                    /s/
                                                     Jeff Pearlman
                                                     D.C. Bar No. 466-901
                                                     Tejpal S. Chawla
                                                     D.C. Bar. No. 464-012
                                                     Assistant United States Attorneys
                                                     555 4th Street, N.W.
                                                     Washington, D.C. 20530
                                                     202-252-7228 (Pearlman)
                                                     202-252-7280 (Chawla)
                                                     Jeffrey.pearlman@usdoj.gov
                                                     Tejpal.Chawla@usdoj.gov




                                                22
